Exhibit 10.92



Gene Logic 2006 Performance Year Incentive Compensation Plan Document


I. Purpose


The purpose of the Plan is to provide an incentive opportunity to eligible
employees of Gene Logic Inc. and its subsidiaries (collectively referred to
herein as “Gene Logic”) that drive performance towards the achievement of
individual and divisional business targets in 2006.


II. Plan Period


The Plan period is January 1 - December 31, 2006.


III. Eligibility


All full-time, non-commission Gene Logic employees who commence full-time
employment by 9/30/2006 are eligible. Full-time is defined as an employee who
works 30 or more hours on a regularly scheduled weekly basis. Casual or
temporary employees are not full-time employees.


Eligibility equates only to the opportunity to earn an award. Refer to section
VI for more detail on the determination of an individual award.


IV. Individual Award Target


Annual individual incentive targets for each eligible employee are set, based on
the job grade assigned to each employee, as a percentage of such employee’s
weighted average base salary for the performance year as reflected in the chart
below. The job grade assigned to an eligible employee on 12/31/2006 determines
the appropriate annual target for such employee. The target is set based on
achievement of 100% of the applicable performance plan goals.


Refer to Section V for information regarding how these targets relate to
incentive pool funding.


PROFESSIONAL
SCIENTIFIC
MANAGEMENT
NONEXEMPT
ANNUAL TARGET
(Certain exceptions exist)
P99
 
M00
 
Varies
P07, P08
SC08, SC09, SC10
M06, M07, M08
 
13.00%
P05, P06
SC06, SC07
M04
 
10.50%
P03, P04
SC04, SC05
M01, M03
 
8.00%
P01, P02
SC02, SC03
 
 
6.00%
 
 
 
N01 - N06
5.00%



V. Funding the Incentive Pools


Gene Logic is divided into 3 business divisions (Genomics, Labs and DRS) plus
corporate Shared Services (for which the CEO acts as division manager). Each
division’s incentive baseline pool (assuming “at plan” performance) will be
funded as follows:


The sum of the 12/31/06 weighted average annual base salary for each eligible
employee in such division multiplied by each such employee’s 12/31/06 individual
incentive target.
 
 
1

--------------------------------------------------------------------------------



 
To determine the division’s actual incentive pool, this baseline pool will be
modified, up or down, based on actual division performance against business
objectives. These objectives consist of multiple factors weighted as follows:


Non-Executive Pools will have the following performance weights:

-  
Genomics and Labs: 40% revenue, 60% operating profit/loss;

-  
DRS: 60% research and development, 20% business development, 20% operating loss
and revenue;

-  
Shared Services: 33.3% Genomics, 33.3% Labs, 33.3% DRS;



Executive (CEO & his direct reports) Pools will have the following performance
weights:

-  
CEO: 33.3% Genomics, 33.3% Labs, 33.3% DRS;

-  
Genomics, Labs and DRS General Managers: 80% for the division managed by such
General Manager, 10% for each of the other two divisions;

-  
Shared Services: 33.3% Genomics, 33.3% Labs, 33.3% DRS.



The objectives include thresholds below which incentive pools are not funded.
These vary by business unit. In addition, the plan rewards overachievement where
performance for any factor exceeds the 2006 business objective. In such cases
additional funds will be added to the incentive pool. Refer to the plan
Appendices for specific details regarding division objectives, thresholds and
overachievement calculations.


VI. Determination of Individual Awards


Actual individual awards will generally be determined within each division’s
actual incentive pool based on individual performance and contribution relative
to other members of that division and also other factors.


Individual performance and contribution will be assessed by management primarily
using Gene Logic’s Performance Excellence Program in which a Personal
Performance Factor will be determined for each employee. The application of the
Personal Performance Factor to an eligible employee’s incentive opportunity may
result in an actual incentive that could be less than target, including zero;
equal to target; or more than target but the sum of individual awards in any
division may not exceed that divisions’ incentive pool. The chart below
illustrates the guidelines provided to management regarding the PPFs but the
final decision as to the amount of the actual incentive award for any employee
is determined by the division manager, or by his or her designated
representative as to any part of the division, subject to that division
manager’s final approval and the approval of the CEO.
 


2

--------------------------------------------------------------------------------




 
[graph.jpg]
 
Inter-division transfers by employees, or movement to or from the ICP and any
other incentive plan (e.g. a Gene Logic commission plan) will be managed on a
case by case basis.


VII. Payout of Awards
 
Awards are scheduled to be paid out in the 1st quarter of 2007. To be eligible
to receive an award, an employee must be in an active or leave status approved
by Human Resources on the last working day of the plan period (12/31/2006).
Employees whose employment by Gene Logic terminates, whether voluntarily or
involuntarily, after the last working day of the Plan period and employees who
are on an approved leave status after the last working day of the Plan period
but in either such case before the actual payout of awards, are eligible to
receive an incentive award, subject to the provisions in paragraph VI above.


Division incentive pools and Personal Performance Factors cannot be calculated
until after the end of the Plan period. Therefore, eligible employees whose
employment terminates, either voluntarily or involuntarily, prior to the end of
the Plan period will not be eligible for any award under this Plan.


All award payouts will be subject to applicable withholdings.


VIII. Amendment or Termination of the Plan
 
Gene Logic reserves full power and discretion to administer, construe, and
interpret the Plan and to determine all issues regarding eligibility and amount
of payment. Gene Logic may amend, supplement, supersede or terminate this Plan
at any time at the discretion of executive management and/or Gene Logic’s Board
of Directors or its Compensation Committee. The Board of Directors may also
determine if and how extraordinary events will be taken into account in
determining whether the plan will be funded. Further, the terms and conditions
of the Plan may be altered or eliminated in subsequent years. 
 
 
3

--------------------------------------------------------------------------------



 
IX. Relationship of Plan to Employment


This plan is not intended to create a term of employment between any employee
and Gene Logic or any right to continuation of employment by Gene Logic during
the Plan Period. Employment of any individual at Gene Logic may be terminated by
either Gene Logic or the individual, with or without cause, at any time.


X. Country Specific Laws


Where local law requires any modification to what is prescribed in this Plan in
terms of incentive eligibility, guidelines and/or payout of awards, local law
must be adhered to. However, Gene Logic reserves the right, to the extent
permitted or not prohibited by such law, to determine how the plan shall be
modified to comply with such law or whether to provide alternate consideration
as determined by Gene Logic in lieu of the incentive award herein specified.


XI. Approvals:


Al Risdorfer    
Vice President of Human Resources


Phil Rohrer    
Chief Financial Officer


Mark Gessler    
Chief Executive Officer




Board of Directors of Gene Logic Inc.

 
4

--------------------------------------------------------------------------------

